Citation Nr: 1105913	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1969, to include service in Vietnam.  He died in August 2007.  
The appellant, the widow of the Veteran, submitted the claim on 
appeal in September 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas, which denied 
entitlement to service connection for the cause of the Veteran's 
death.

In October 2010, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the appellant 
submitted additional medical evidence directly to the Board, with 
a waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  See 
38 C.F.R. §§ 20.800, 20.1304 (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Documents of record indicate that the Veteran was receiving 
disability benefits from the Social Security Administration (SSA) 
at the time of his death.  The Veteran submitted a March 1999 
letter from the SSA reflecting an award of disability benefits.  
Additionally, in a VA social work note from August 2007, the 
appellant noted that the Veteran was receiving social security 
disability payments.  The evidence of record gives no indication 
regarding what disability(ies) the Veteran was receiving SSA 
disability benefits for; as such, the records may contain 
information pertinent to the claim on appeal.  

While SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should obtain 
and associate with the claims file a copy of SSA's determination 
on the Veteran's claim, as well as copies of all medical records 
underlying that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c)(2) (2010) with respect to 
requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c)(2) with respect to requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
pertinent evidence (to particularly include 
all that added to the record since the RO's 
last adjudication of the claim) and legal 
authority.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


